DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following office action is a responsive to the reply filed, 07/23/21.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/23/21 has been entered.
 	The reply filed 07/23/21 affects the application 16/615,897 as follows:
1.     Claims 1, 5, 14, 16 have been amended. New ground(s) rejections necessitated by Applicant’s amendments are set forth herein below.  
2.     The responsive is contained herein below.
Claims 1, 2, 5-7, 14, 16-18 are pending in application
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

s 1-2, 5-7, 14, 16-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chow et al. (US 20120171166 A1) in view of Allen et al. (Frontiers in Bioscience 6, d105-119, January 1, 2001).
Claim 1 is drawn to a method to enhance attention and/or to decrease impulsivity in a subject in need thereof, which is not suffering from Attention Deficiency Hyperactivity Disorder, Alzheimers, or vascular dementia, the method comprising administering a sialyllactose or a nutritional composition comprising a sialyllactose to the subject, wherein the attention is selected from the group consisting of sustained attention, divided attention, and combinations thereof.
Chow et al. disclose nutritional compositions including human milk oligosaccharides that can be administered to individuals including preterm infants, infants, toddlers, and children for improving gastrointestinal function and tolerance, as well as the growth of beneficial microbiota (see abstract). Furthermore, Chow et al. disclose suitable additional methods of using the nutritional compositions including the human milk oligosaccharides (see abstract).  Also, Chow et al. disclose that their composition or synthetic pediatric formula can comprise a first oligosaccharide in a concentration of from about 1 mg/mL to about 4 mg/mL and selected from the group consisting of a galactooligosaccharide, a fructooligosaccharide, and combinations thereof; and a second oligosaccharide on a concentration of from about 0.05 mg/mL to about 0.5 mg/mL and selected from the group consisting of 2'-fucosyllactose, 3'-fucosyllactose, 3'-sialyllactose, 6'-sialyllactose, lacto-N-neotetraose, and combinations thereof (see page 1, [0007]). In addition, Chow et al. disclose that the nutritional compositions of their disclosure may also be used to improve cognition in individuals, particularly in individuals susceptible to, or at risk of, neurodegenerative diseases, which may include, for example, Alzheimer's disease, Huntington's disease, Parkinson's disease, and schizophrenia, or in individuals suffering from conditions 
Also, Chow et al. disclose that their nutritional compositions can be administered to individuals such as it preterm infant, infant, toddler, child, adult and pregnant women (see page 13, [0133]) and that different suitable product forms include, for example, liquid and powdered dietary supplements, liquid and powdered human milk fortifiers, liquid and powdered preterm infant formulas, liquid and powdered infant formulas, liquid and powdered pediatric formulas, liquid and powdered toddler formulas, liquid, powdered and solid adult nutritional formulas (see page 3, [0051]).
The difference between Applicant’s claimed method and the method taught by Chow et al. is that Chow et al. do not explicitly disclose treating or enhancing attention in an individual or subject comprising administering a sialyllactose or a nutritional composition comprising a sialyllactose to an individual or subject, per se.  However, Chow et al. disclose that their composition can be used to treat the neurodevelopmental conditions, autism.
Allen et al. disclose that impairments of attention are among the most consistently reported cognitive deficits in autism, and they continue to be a key focus of research (see abstract). Furthermore, Allen et al. disclose that this is in no doubt due to the importance of normal attention function to the development of many so-called "higher level" cognitive operations, and to the likely involvement of attention dysfunction in certain clinical features of nd paragraph).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Chow et al. and Allen et al. to treat or enhance attention which includes sustained attention in a subject or individual that is not suffering from Attention Deficiency Hyperactivity Disorder, Alzheimers, or vascular dementia comprising administering a composition such as a nutritional composition comprising a sialyllactose to the subject or individual, especially since Chow et al. disclose that their formula or composition can comprise the sialyllactose, 3'-sialyllactose or 6'-sialyllactose or combination thereof and that this composition can be used to treat individuals with the neurodevelopmental condition, autism and Allen et al. disclose that impairments of attention are among the most consistently reported cognitive deficits in autism and also disclose an autistic child with impaired attention or an attention deficit whose attention was difficult to get, and especially since Allen et al. disclose that autistic individuals display sustained attention and that autistic individuals do in fact have difficulty sustaining attention to certain tasks or activities, and also because it is obvious to 
 One having ordinary skill in the art would have been motivated in view of Chow et al. and Allen et al. to treat or enhance attention which includes sustained attention in a subject or individual that is not suffering from Attention Deficiency Hyperactivity Disorder, Alzheimers, or vascular dementia comprising administering a composition such as a nutritional composition comprising a sialyllactose to the subject or individual, especially since Chow et al. disclose that their formula or composition can comprise the sialyllactose, 3'-sialyllactose or 6'-sialyllactose or combination thereof and that this composition can be used to treat individuals with the neurodevelopmental condition, autism and Allen et al. disclose that impairments of attention are among the most consistently reported cognitive deficits in autism and also disclose an autistic child with impaired attention or an attention deficit whose attention was difficult to get, and especially since Allen et al. disclose that autistic individuals display sustained attention and that autistic individuals do in fact have difficulty sustaining attention to certain tasks or activities, and also because it is obvious to expect that a treatment of autism with Chow et al.’s composition would involve an increase or enhancement in attention which includes sustained attention which is impaired, deficient or decreased in autism as taught by Allen et al.
Also, it should be noted that Chow et al.’s composition having 0.05 mg/mL of 3'-sialyllactose or 6'-sialyllactose is equivalent to 50 mg/mL of 3'-sialyllactose or 6'-sialyllactose per L of the composition (i.e.; 0.05 mg/mL x 1000 mL/L = 50 mg/mL) which is the same concentration of 3'-sialyllactose or 6'-sialyllactose as claimed by Applicant.


Response to Arguments
Applicant's arguments with respect to claims 1, 2, 5-7, 14, 16-18 have been considered but are not found convincing.
The Applicant argues that Chow does not disclose or suggest the specifically claimed recipient of the claimed methods of treatment—i.e., a subject in need of (1) enhancing attention and/or to decreasing impulsivity (Claim 1) or prevention and/or treatment of reduced attention and/or excess impulsivity (Claim 14), which is not suffering from Attention Deficiency Hyperactivity Disorder, Alzheimers, or vascular dementia.
However, Chow et al. do disclose that autism can be treated in individuals including preterm infants, infants, toddlers, and children (subjects) comprising administering their composition to the individuals including preterm infants, infants, toddlers, and children. Furthermore, it should be noted that autism is different to Attention Deficiency Hyperactivity Disorder, Alzheimers, or vascular dementia, and if individual or subject has autism does not mean that said individual or subject has Attention Deficiency Hyperactivity Disorder, Alzheimers, or vascular dementia or would necessarily also have Attention Deficiency Hyperactivity Disorder, Alzheimers, or vascular dementia. Thus, based on the teachings of Chow et al. it is obvious to treat any subject that having autism including a subject which is not 
More importantly, the above rejection was made by applying Chow et al. and Allen et al. references. Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view of Chow et al. and Allen et al. to treat or enhance attention which includes sustained attention in a subject or individual that is not suffering from Attention Deficiency Hyperactivity Disorder, Alzheimers, or vascular dementia comprising administering a composition such as a nutritional composition comprising a sialyllactose to the subject or individual, especially since Chow et al. disclose that their formula or composition can comprise the sialyllactose, 3'-sialyllactose or 6'-sialyllactose or combination thereof and that this composition can be used to treat individuals with the neurodevelopmental condition, autism and Allen et al. disclose that impairments of attention are among the most consistently reported cognitive deficits in autism and also disclose an autistic child with impaired attention or an attention deficit whose attention was difficult to get, and especially since Allen et al. disclose that autistic individuals display sustained attention and that autistic individuals do in fact have difficulty sustaining attention to certain tasks or activities, and also because it is obvious to expect that a treatment of autism with Chow et al.’s composition would involve an increase or enhancement in attention which includes sustained attention which is impaired, deficient or decreased in autism as taught by Allen et al.

Applicant's arguments with respect to claims 1, 2, 5-7, 14, 16-18 have been considered but are moot with respect to the new ground(s) of rejection.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623